883 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Albert Charles LEWIS, Defendant-Appellant.
No. 89-1809.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1989.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and JULIA S. GIBBONS, District Judge*.

ORDER

2
Defendant appeals from the district court's order which revoked his bond pending trial on various drug related charges.  He now moves this Court for bail pending trial.  The government opposes the motion and moves the court to take judicial notice of a newly filed indictment wherein defendant is charged with additional drug related offenses.


3
We conclude that defendant has failed to overcome the presumption in favor of detention as set forth in 18 U.S.C. Sec. 3142(e).    United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


4
The district court's order denying defendant's motion for bail pending trial is affirmed.  The government's motion to take judicial notice of the newly filed indictment is granted.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Eastern District of Tennessee, sitting by designation